DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method, classified in CPC B08B 3/026.
II. Claims 5-19, drawn to an apparatus, classified in CPC B60S3/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus can be used to perform, for example: irrigation; mixing; agitating; aeration.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with PAUL OVERHAUSER on 4/4/2022 a provisional election was made WITH traverse to prosecute Invention I, claims 1-4.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Provisional Application No. 62/793,114, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for Claim 4. Claim 4 recites a “sight glass intermediate the third gladhand and the water tank,” but the Provisional Application does not disclose any sight glass.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 201 and 202 in fig. 2; 301, 302, 303, 304 in fig. 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
For all instances of “first gladhand” and “first gladhand of the tractor,” applicant should elect one of the two styles and apply it consistently across all claims.
For all instances of “second gladhand” and “second gladhand of the trailer,” applicant should elect one of the two styles and apply it consistently across all claims.
For all instances of “third gladhand” and “third gladhand of the spray washing system,” applicant should elect one of the two styles and apply it consistently across all claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an air brake system” at line 3 and “a brake system of the trailer” at line 7. It’s unclear if these two brake systems are the same or different. For examination purpose, they are interpreted as two different systems that can work together (see specification at para. 0025, 0027).
Claim 1 recites “a water inlet and a water outlet” at line 14-15. It’s unclear if they are two separate structures or the same structure (i.e., one opening that functions as both an inlet and an outlet). According to the specification, a water outlet hose 117 is connected to a water inlet connector 129 (para. 0029) and the bladder 113 is filled from the bottom (para. 0033), which suggest that water flows in and out of the bladder through one opening. Thus, for examination purpose, the water inlet and the water outlet are interpreted as the same structure.
Claim 1 recites “a first adjustable valve intermediate the third gladhand and the spray gun” at pg. 2 line 1-2. First, it’s unclear what the word “intermediate” means, as the specification does not define this term. Second, “intermediate” is an adjective, so it’s unclear how the first adjustable valve is related to the third gladhand and the spray gun. The specification only uses the word “intermediate” in para. 0031 to describe placement of the sight glass and the spring loaded check valve. Para. 0031 appears to suggest that the word “intermediate” (an adjective) means “between” (a preposition). For examination purpose, “intermediate” is interpreted as “between.”
Claim 1 recites “a second adjustable valve intermediate the water tank outlet” at pg. 2 line 4-5. The word “intermediate” is unclear for the same reasons provided above. As explained above, “intermediate” is interpreted as “between,” but only one structural element (“water tank outlet”) is recited after the word “intermediate,” which means there is a missing structural element in the phrase. For examination purpose, it’s interpreted that the second adjustable valve is between the water tank outlet and a non-specific element.
Claim 1 recites the limitation "the water tank outlet" at pg. 2 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the first and second adjustable valves” at pg. 2 line 12. There is insufficient antecedent basis for this limitation in the claim. The two elements should be separately recited, as claim 1 has done earlier at pg. 2 line 1 & 4. For examination purpose, it’s interpreted as “the first adjustable valve and the second adjustable valve.”
Claim 2 recites “spray from the spray gun” at line 6. It’s unclear if the word “spray” refers back to the “air-water mixture to be sprayed from the spray gun” recited in claim 1 line 12-13. For examination purpose, it’s interpreted as the same and specifically as “the air-water mixture sprayed from the spray gun.”
Claim 3 recites “a pressure relief valve intermediate the water tank and the spray gun” at pg. 3 line 1-2. The word “intermediate” is unclear for the same reasons provided above. For examination purpose, “intermediate” is interpreted as “between.”
Claim 4 recites “a sight glass intermediate the third gladhand and the water tank” at line 2-3. The word “intermediate” is unclear for the same reasons provided above. For examination purpose, “intermediate” is interpreted as “between.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over SCHLUETER (US PGPUB 20070186956), in view of WAGNER (US Patent 3758039) and SIMPSON (US PGPUB 20180008994).
Regarding claim 1, SCHLUETER teaches a method of cleaning a vehicle (abstract, fig. 6, para. 0044).
SCHLUETER’s method comprises providing a tractor (truck 22, fig. 1, para. 0021) comprising: a compressed air source (air compressor 36, fig. 1, para. 0021) connectible to an air brake system (air brake system 24, fig. 1, para. 0021); a first gladhand (couplers 44 known as gladhand couplers, fig. 1, para. 0021, one of the couplers 44 would be considered first gladhand) in communication with the compressed air source (see fig. 1, para. 0021).
SCHLUETER’s method comprises providing a trailer (trailer 20, fig. 1, para. 0021) comprising: an air hose for a brake system (an unlabeled hose of air brake system 25, see fig. 1, para. 0021) of the trailer in communication with a second gladhand (the other one of the couplers 44 would be considered second gladhand). 
SCHLUETER’s method comprises providing a spray washing system (cleaning apparatus 10, fig. 1-2, para. 0021) comprising:
a third gladhand (brake line coupler 50, fig. 1-2, para. 0022) in communication with a water tank (container 16, fig. 1-2, para. 0030) and a spray gun (wand 14, fig. 1-2, para. 0022);
the water tank (container 16) comprising: an air inlet (vent hole 31, fig. 2, para. 0030); an water outlet (intake 29, fig. 2, para. 0030) being in communication with the spray gun (see fig. 2-3);
a first adjustable valve (needle valve 100, fig. 3, para. 0031) intermediate the third gladhand and the spray gun (between brake line coupler 50 and wand 14, see fig. 2-3) for controlling a flow of compressed air to the spray gun (see para. 0031);
a second adjustable valve (thumbscrew valve 110, fig. 3, para. 0033) intermediate the water tank outlet (downstream of intake 29 of container 16, see fig. 2-3) for controlling a flow of water to the spray gun (see para. 0033).
SCHLUETER’s method comprises:
providing water to the bladder of the water tank (see para. 0030, container 16 has cleaning liquid 23, which may comprise water);
connecting the first gladhand of the tractor to the third gladhand of the spray washing system (see fig. 1, coupler 44 connected to brake line coupler 50; see also fig. 5, step 172 in fig. 6, para. 0046, coupler 44 connected to brake line coupler 250);
activating the compressed air source of the tractor (see para. 0027, air generated at air compressor 36 flows to nozzle 76 of wand 14) to supply water in the water tank to the spray gun (see para. 0032-33); and
adjusting the first and second adjustable valves (see para. 0033, adjusting an opening of thumbscrew valve 110; see para. 0031, adjusting an opening of needle valve 100) to allow an air-water mixture to be sprayed from the spray gun (mixture of air and liquid is sprayed out of nozzle 76 of wand 14, see para. 0022, 0032, 0036).
SCHLUETER does not explicitly teach:
Activating the compressed air source to “provide compressed air to the water tank and to force water in the water tank to the spray gun”;
The water tank comprises “an internal bladder in communication with a water inlet and a water outlet.”
WAGNER teaches a spray washing system (abstract, fig. 1), just like the present application; thus WAGNER is analogous. WAGNER teaches a supply line 15 that connects a compressed air source to a water tank (container 11) and to a spray gun (spray gun 10) (see fig. 1, col. 2 line 6-16; see annotated fig. 1 below). A person having ordinary skill in the art would understand that compressed air supplied to the water tank would force water in the water tank to flow to the spray gun (see fig. 1; see col. 2 line 10-16, the air force feeds pressurized air and fluid to spray gun 10). WAGNER also teaches a first adjustable valve (abutment portion 37, fig. 2-3, col. 3 line 52-66) for controlling a flow of compressed air to the spray gun (see col. 3 line 52-66) and a second adjustable valve (adjustment screw 44, fig. 2-3, col. 3 line 35-51) for controlling a flow of water to the spray gun (see col. 3 line 35-51).

    PNG
    media_image1.png
    468
    704
    media_image1.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify SCHLUETER to incorporate a supply line that connects the compressed air source to the water tank and incorporate a step of supplying compressed air to the water tank, with reasonable expectation of supplying water from the water tank to the spray gun. It’s well known in the art to connect a supply line between a compressed air source and a water tank (see WAGNER) and to supply compressed air to the water tank to force water in the water tank to a spray gun (see WAGNER). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The supply line and the step of supplying compressed air to the water tank, as incorporated, would serve the same function as before (e.g., supply water from water tank to spray gun), thus yielding predictable results.
As an alternative ground, it would’ve been obvious to substitute a portion of SCHLUETER’s spray washing system (see circle in annotated fig. 2 below) with WAGNER’s spray washing system, with reasonable expectation of supplying water and air to the spray gun. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. Here, the portion of SCHLUETER’s spray washing system and WAGNER’s spray washing system both perform the same function of supplying water and air to a spray gun; thus their substitution would yield predictable results.

    PNG
    media_image2.png
    527
    827
    media_image2.png
    Greyscale

The combination of SCHLUETER and WAGER does not explicitly teach: The water tank comprises “an internal bladder in communication with a water inlet and a water outlet.”
SIMPSON teaches a pressurized liquid delivery system (see fig. 1-2, abstract), just like the present application; thus SIMPSON is analogous. SIMPSON teaches a liquid tank (tank 1002, fig. 2, para. 0067) that comprises: an air inlet (see annotated fig. 2 below) for connection to a compressed air source (manual pump 1009 or compressor 1007, see fig. 1-2, para. 0067); and an internal bladder (bladder 1000 containing liquid, fig. 2, para. 0067) in communication with a liquid inlet/outlet (valve 1006, fig. 2, para. 0067; see also annotated fig. 2 below).

    PNG
    media_image3.png
    564
    449
    media_image3.png
    Greyscale

Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER and WAGER to incorporate an internal bladder in the water tank, with reasonable expectation of holding water. It’s well known in the art to hold liquid in an internal bladder in a pressurized tank (see SIMPSON). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The internal bladder as incorporated would serve the same function as before (e.g., hold liquid in a pressurized tank), thus yielding predictable results.
Regarding claim 2, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1. The combination further teaches: prior to connecting the first gladhand to the third gladhand, the first gladhand is connected to the second gladhand of the trailer (see SCHLUETER at para. 0021, truck air brake system 24 and trailer brake system 25 are connected via gladhand couplers 44); disconnecting the first gladhand of the tractor from the second gladhand of the trailer (see SCHLUETER at claims 13-15, para. 0011-12, 0045); and wherein spray from the spray gun is directed toward the trailer (see SCHLUETER at fig. 1, claims 13-15).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHLUETER, WAGNER, and SIMPSON (as applied to claim 1), in further view of SMAGAC (US PGPUB 20130112773).
Regarding claim 3, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1.
The combination does not explicitly teach: “a pressure relief valve intermediate the water tank and the spray gun.”
SMAGAC teaches a spraying system using compressed air (see abstract, fig. 2A-2B, para. 0001), just like the present application; thus SMAGAC is analogous. SMAGAC teaches a bladder (101, 102, see fig. 2A-2B, para. 0017) that can hold a fluid such as water (see para. 0017), a spray gun (spray wand 217, fig. 2A-2B, para. 0020; see also fig. 6, para. 0025), and a pressure relief valve (relief valve 212, see fig. 2A-2B, para. 0020) positioned between the bladder and the spray gun (see fig. 2A-2B).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER, WAGNER, and SIMPSON to incorporate a pressure relief valve between the bladder and the spray gun (see SMAGAC), with reasonable expectation of regulating pressure. It’s well known in the art to place a pressure relief valve between the bladder and the spray gun (see SMAGAC). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The pressure relief valve as incorporated would serve the same function as before (e.g., regulate pressure), thus yielding predictable results. 
In the resulting combination of SCHLUETER, WAGNER, SIMPSON, and SMAGAC, the pressure relief valve would be between the water tank and the spray gun, because the bladder is in the water tank (as explained above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of SCHLUETER, WAGNER, and SIMPSON (as applied to claim 1), in further view of DENKINS (US Patent 5878925).
Regarding claim 4, the combination of SCHLUETER, WAGNER, and SIMPSON teaches the method of cleaning a vehicle of claim 1.
The combination does not explicitly teach: “a sight glass intermediate the third gladhand and the water tank.”
DENKINS teaches a spray system (see, e.g., abstract, fig. 2, 14) having a spray gun (spray nozzle 204, fig. 2; spray nozzle 284, fig. 14) and a water tank (reservoir 14 can be filled with water, see col. 9 line 22-28, col. 10 line 18-21, col. 11 line 31-38), just like the present application; thus DENKINS is analogous. DENKINS teaches the spray system has a compressed air inlet (compressed air manifold assembly 122 having an air inlet 124, see fig. 1-4, col. 6 line 45-64, col. 8 line 65 to col. 9 line 1) for connection to a compressed air source (see fig. 1-4, col. 6 line 45-64, col. 8 line 65 to col. 9 line 1). DENKINS teaches an air filter 126 having a sight glass 134 and a plug 136 (see fig. 3-4, col. 6 line 56-64), wherein the air filter is for collecting condensation or particles in the compressed air, the sight glass is for monitoring the amount of filtering, and the plug is for draining excess moisture (see col. 6 line 56-64, fig. 3-4). DENKINS teaches that air filter 126 and sight glass 134 are located downstream of the compressed air inlet (see fig. 3-4).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of SCHLUETER, WAGNER, and SIMPSON to incorporate an air filter having a sight glass and a plug (see DENKINS), with reasonable expectation of filtering the compressed air and monitoring the filtering, for several reasons. First, as DENKINS explains, the air filter provides the benefit of collecting condensation or particles in the compressed air; the sight glass provides the benefit of monitoring the amount of filtering; and the plug provides the benefit of draining excess moisture. Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such air filter with a sight glass and a plug. Second, it’s well known in the art that a spray system can have an air filter having a sight glass and a plug (see DENKINS). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. The air filter having a sight glass and a plug, as incorporated, would serve the same function as before (e.g., filter air, monitor the filtering, and drain moisture), thus yielding predictable results.
In the resulting combination of SCHLUETER, WAGNER, SIMPSON, and DENKINS, the air filter with sight glass and plug would be positioned downstream of the compressed air inlet (which corresponds to “third gladhand); this means the sight glass would be positioned intermediate of the third gladhand and the water tank.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
US PGPUB 20110089253 to MOORMAN teaches connecting a spray washing system to a compressed air source of the truck’s air brake system, wherein the air pressurizes a water tank (see fig. 1).
US Patent 5213263 to CORONA teaches a spray washing system in which a compressed air source is connected to both a spray gun 8 and a water tank 2 for pressurizing the water tank (see fig. 1).
US PGPUB 20120325932 to TANI teaches a spray washing system in which a compressed air source is connected to both a spray gun 15 and a water tank 11 for pressurizing the water tank (see fig. 1).
US Patent 5497914A to MALTSIS teaches a spray washing system in which a compressed air source 15 is connected to both a spray gun 5 and a water tank 11 for pressurizing the water tank (see fig. 3).
US PGPUB 20160354793 to HOCHBRUECKNER teaches a spray washing system in which a compressed air source 650 is connected to a spray nozzle and a water tank 640 for pressurizing the water tank (see fig. 7).
US PGPUB 20050230416 to McMahon teaches a pressurized tank 20 in which liquid is contained in a bladder 70 and the tank is pressurized by air (see fig. 3A).
US PGPUB 20110095100 to NISHIMURA teaches a bladder 12 for holding liquid in a pressurized container 40 (see fig. 10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714